Citation Nr: 1745574	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-43 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION


The Veteran served in the United States Army with active duty from August 1964 to August 1966

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay in this matter, the Veteran's claim must be remanded for further development before it may be adjudicated on the merits. 

The Veteran submitted a VA Form 9 Appeal to the Board of Veterans' Appeals in November 2010.  On that form, the Veteran requested a formal hearing with a Decision Review Officer (DRO) at his local RO.  To date, the record does not reflect that the Veteran was afforded a DRO hearing and, accordingly, the claim just be remanded for the requested hearing to be held.  38 C.F.R. § 3.103 (c) (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule the Veteran for a formal DRO hearing in accordance with his November 2010 request.  The RO should notify the Veteran and his representative of the date and time of the hearing, and a copy of this remand should be associated with the Veteran's record.  

After the requested hearing, the transcript from the hearing should be associated with the Veteran's record and the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


